DETAILED ACTION
This office action is in response to amendment filed on 01/18/2022. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 01/18/2022 has been entered. Claims 1-2, 4 – 10, 12 - 22 remain pending in the application. Applicant’s amendment to the claims have overcome each and every claim objections previously set forth in the Non-Final Office Action mailed on 10/15/2021. 

Response to Arguments
Regarding to the 112(b) rejection of claims 1 – 2, 4 – 10, 12 - 16, Applicant provides clarification about the intent of the limitation of claim 1, line 4 – 5, “the event signal generated one or more of in response to a user-based instruction or based on output from one or more sensors” in the Remark, page 7 – 8. However, Applicant has not amended the claim to reflect clarity in the claim language. The verb “generated” is being used as an active verb such that the event signal generated one or more of (item A or B) in response to a user-based instruction or based on output from one or more sensors, but the (item A or B) is not disclosed. Therefore, the current claim language for this limitation renders to be indefinite. The previous 112(b) rejections with respect to claims 1 – 2, 4 – 10, 12 - 16 are sustained. 

Applicant’s arguments with respect to the 103 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 2, 4 – 10, 12 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 – 5 recites “the event signal generated one or more of in response to a user-based instruction or based on output from one or more sensor.” It is unclear to Examiner what “one or more of items” that weren’t disclosed in the claim limitation. For the purpose of compact prosecution, Examiner will interpret it as “the event signal is generated one or more of (a) in response to a user-based instruction or (b) based on output from one or more sensor.” (Specification, [Par. 0020], “In accordance with one or more embodiments described herein, the event signal can be generated in response to a user- based instruction received at a user interface 110 operably coupled to the one or more nodes 106 and/or the onboard controller 104”)
Claim 9, line 5 – 7 recites “the event signal generated one or more of in response to a user-based instruction or based on a value of a sensed parameter of one or more sensors operably coupled to the first onboard controller;” It is unclear to Examiner what “one or more of items” that weren’t disclosed in the claim limitation. For the purpose of compact prosecution, Examiner will interpret it as “the event signal is generated one or more of (a) in response to a user-based (b) based on a value of a sensed parameter of one or more sensors operably coupled to the first onboard controller;” (Specification, [Par. 0020], “In accordance with one or more embodiments described herein, the event signal can be generated in response to a user- based instruction received at a user interface 110 operably coupled to the one or more nodes 106 and/or the onboard controller 104”)
Claims 2, 4 - 8 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2, 4 - 8 are rejected for the same reason as claim 1 above.
Claims 10, 12 - 16 are dependent on claim 9 and do not cure the deficiencies thereof, therefore claims 10, 12 - 16 are rejected for the same reason as claim 9 above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2, 4 - 10, 13 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bramucci et al. (Publication No. US 20170253258 A1; hereafter Bramucci) in view of Zuccotti et al. (Publication No. US 20090292459 A1; hereafter Zuccotti).
Regarding to claim 1, Bramucci teaches a method, comprising: 
	receiving an event signal indicative of an event on a vehicular pathway, the event signal received from one or more first nodes operably coupled to a first onboard controller of a first vehicle, the event signal generated one or more of in response to a user-based instruction or based on output from one or more sensors; ([Par. 0050], “the sensor may be configured to sense or determine a parameter or condition associated with a hazardous event. For example, a parameter or condition may include an acceleration event, a brake pipe pressure, a vibration, a tilt of a train and/or railcar, a speed, a temperature, and/or other like conditions or parameters associated with a hazardous event such as a derailment.”; [Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or away side computer 106. In preferred and non-limiting embodiments or aspects, the on-board computer102 may directly or indirectly confirm receipt of a notification directly or indirectly received from the end-of-train computer 104 and/or the wayside computer 106” wherein the “end-of-train computer 104 and/or away side computer 106” reads on the “first node” and is coupled to the “onboard vehicle 102”. The vehicular pathway of a train could be referred as a railroad.)
	determining event information associated with the event on the path way and the first vehicle, the event information including one or more of sensed parameter data output from the one or more sensors or image data captured by one or more optical sensors operably coupled to the first onboard controller; ([Par. 0058], “a notification of a hazardous event communicated by the on-board computer 102 may push an alert to users and first responders who have an alert application installed on their mobile device. The alert may contain a location of the event, a material transported, an amount of material, media (e.g., photographs, images, and/or video), and/or recommended actions to take in response to the hazardous event”) 

communicating an event alert containing the event information to one or more offboard control systems that control movement of at least the first vehicle and the one or more second vehicles. 
([Par. 0070], “the on-board computer 102 may directly or indirectly communicate the notification of the hazardous event to a remote server 109 of the back office system associated with the train 10and/or may directly or indirectly communicate the notification of the hazardous event to a remote server 108 of another specified entity”; 

[Par. 0071], “the hazardous event categories may include any hazardous event category that is required, encouraged, and/or accepted by a specified entity, such as a federal government authority, a state government authority, a local government authority, a central office associated with the train, another train, a central office associated with another train, a maintenance entity, a medical entity, a search and rescue entity, a state police, a local police, an agency related to homeland security, or any combination thereof”

Where this is interpreted as the “on-board computer” may directly or indirectly communicates the notification of hazardous event to a central office associated with the train and another train in order to take appropriate action corresponding to the event.)


Bramucci teaches to communicate the hazardous event to other vehicles via one or more remote servers ([Par. 0060], “In preferred and non-limiting embodiments or aspects, a notification of the hazardous event communicated by the on-board computer 102 and/or end-of-train computer 104 may result in a track restriction so that other trains and/or operators of such trains can be notified of the incident and take appropriate actions”), but does not explicitly disclose to directly communicate the event alert containing the event information to one or more second vehicles operating in a designated range of the first vehicle and separately communicating the event alert to one or more offboard control system which is associate with the first and second vehicles. 

However, Zuccotti teaches to directly communicate the event alert containing the event information to one or more second vehicles operating in a designated range of the first vehicle and separately communicating the event alert to one or more offboard control system which is associate with the first and second vehicles. ([Par. 0016], “The event 100 may be an obstacle on the road 104 such as a downed tree, tire debris from a flat tire, a disabled vehicle, an accumulation of water, construction, or other physical obstruction on the road 104. The event 100 may also be damage to the road 104 such as a crack in the asphalt, a pot hole, or other hazardous condition. Additionally, the event 100 may be on a shoulder 106 of the road 104 such as a damaged guard rail or a police officer checking for speeders”; [Par. 0060 – 0061], “The geolocation systems described above may be included in vehicles with or without satellite navigation systems to transmit event information to other vehicles on the road. For example, if a first vehicle having a first geolocation system and a satellite navigation system encounters an event along a path, the first vehicle may transmit information about the event, including latitude and longitude coordinates from the satellite navigation system to a remote center and to other vehicles with satellite navigation systems. Simultaneously, the first vehicle may process and transmit an event message that includes its distance from the event to other vehicles with in a range that have a geolocation system, but do not have a satellite navigation system. The receiving geolocation system can process the event message and approximate a location of the event. As mentioned above, the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.” Wherein the “remote data center” is in communication with the first and the other vehicle using a long-range communication device. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Bramucci to incorporate the teaching of Zuccotti. The modification would have been obvious because by directly communicating the hazardous event to other vehicles, it allows the on-board computer of the first vehicle to immediately notify the other vehicles in the area about the hazardous event, so they can take appropriate actions to avoid impacts caused by the event.

Regarding to claim 2, the combination of Bramucci and Zuccotti teaches the method of claim 1.
Zuccutti further teaches wherein the event alert is directly communicated from the first vehicle to one or more second nodes operably coupled to a corresponding second onboard controller of the one or more second vehicles. ([Par. 0061], “the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.”)

Regarding to claim 4, the combination of Bramucci and Zuccotti teaches the method of claim 1.
Bramucci further teaches wherein the event information further comprises one or more of a medical attention indicator indicative of a requested medical response, a vehicle count indicator indicative of a number of vehicles associated with the event, or a hazardous condition indicator indicative of a requested hazardous condition response. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 5, the combination of Bramucci and Zuccotti teaches the method of claim 1.
Bramucci further teaches wherein the event information further comprises one or more of a vehicle identification, a vehicle location, or vehicle consist information. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 6, the combination of Bramucci and Zuccotti teaches the method of claim 1.
Bramucci further teaches wherein the event alert is communicated responsive to receiving confirmation of the event. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”)
	
Regarding to claim 7, the combination of Bramucci and Zuccotti teaches the method of claim 6.
further comprising receiving the confirmation by one or more of (i) receiving a confirmation signal from one or more users at a user interface of the one or more first nodes, (ii) obtaining a value of a sensed parameter of the sensed parameter output that exceeds a threshold value, or (iii) obtaining one or more image attributes of interest present in the image data captured by the one or more optical sensors. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10” wherein this is mapped to the feature (i))

Regarding to claim 8, the combination of Bramucci and Zuccotti teaches the method of claim 1.
Bramucci further teaches wherein the event alert received by the one or more second vehicles initiates an event avoidance action as a positive vehicle control on a corresponding vehicle controller of the one or more second vehicles. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 9, Bramucci teaches a system, comprising: 
	a first onboard controller configured to be disposed onboard a first vehicle; one or more first nodes configured to be operably coupled with the first onboard controller and disposed onboard the first vehicle, the one or more first nodes configured to generate an event signal indicative of an event on a pathway, the event signal generated one or more of in response to a user-based instruction or based on a value of a sensed parameter of one or more sensors operably coupled to the first onboard controller; ([Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or away side computer 106. In preferred and non-limiting embodiments or aspects, the on-board computer102 may directly or indirectly confirm receipt of a notification directly or indirectly received from the end-of-train computer 104 and/or the wayside computer 106” wherein the “end-of-train computer 104 and/or away side computer 106” reads on the “first node”) and 
one or more processors configured to be disposed onboard the first vehicle and operably coupled to one or more of the first onboard controller and the one or more first nodes, the one or more processors configured to receive the event signal from the one or more first nodes and to determine event information associated with the event on the pathway and the first vehicle ([Par. 0013], “at least one processor, causes the at least one computer to: generate or receive a notification based at least partially on the at least one condition associated with a hazardous event; determine or receive a location or position of at least a portion of the train; and directly or indirectly communicate a notification of a hazardous event to at least one of the following: an on-board computer located in or associated with the at least one locomotive of the train; an end-of-train computer located in or associated with at least one railcar of the train”)

the one or more processors configured to communicate an event alert containing the event information to one or more offboard control systems configured to control movement of at least the first vehicle and the one or more second vehicles. 
([Par. 0070], “the on-board computer 102 may directly or indirectly communicate the notification of the hazardous event to a remote server 109 of the back office system associated with the train 10and/or may directly or indirectly communicate the notification of the hazardous event to a remote server 108 of another specified entity”; 

[Par. 0071], “the hazardous event categories may include any hazardous event category that is required, encouraged, and/or accepted by a specified entity, such as a federal government authority, a state government authority, a local government authority, a central office associated with the train, another train, a central office associated with another train, a maintenance entity, a medical entity, a search and rescue entity, a state police, a local police, an agency related to homeland security, or any combination thereof”

Where this is interpreted as the “on-board computer” may directly or indirectly communicates the notification of hazardous event to a central office associated with the train and another train in order to take appropriate action corresponding to the event.)


Bramucci teaches to communicate the hazardous event to other vehicles via one or more remote servers ([Par. 0060], “In preferred and non-limiting embodiments or aspects, a notification of the hazardous event communicated by the on-board computer 102 and/or end-of-train computer 104 may result in a track restriction so that other trains and/or operators of such trains can be notified of the incident and take appropriate actions”), but does not explicitly disclose to directly communicate the event alert containing the event information to one or more second vehicles operating in a designated range of the first vehicle and separately communicating the event alert to one or more offboard control system which is associate with the first and second vehicles. 

However, Zuccotti teaches to directly communicate the event alert containing the event information to one or more second vehicles operating in a designated range of the first vehicle and separately communicating the event alert to one or more offboard control system which is associate with the first and second vehicles. ([Par. 0016], “The event 100 may be an obstacle on the road 104 such as a downed tree, tire debris from a flat tire, a disabled vehicle, an accumulation of water, construction, or other physical obstruction on the road 104. The event 100 may also be damage to the road 104 such as a crack in the asphalt, a pot hole, or other hazardous condition. Additionally, the event 100 may be on a shoulder 106 of the road 104 such as a damaged guard rail or a police officer checking for speeders”; [Par. 0060 – 0061], “The geolocation systems described above may be included in vehicles with or without satellite navigation systems to transmit event information to other vehicles on the road. For example, if a first vehicle having a first geolocation system and a satellite navigation system encounters an event along a path, the first vehicle may transmit information about the event, including latitude and longitude coordinates from the satellite navigation system to a remote center and to other vehicles with satellite navigation systems. Simultaneously, the first vehicle may process and transmit an event message that includes its distance from the event to other vehicles with in a range that have a geolocation system, but do not have a satellite navigation system. The receiving geolocation system can process the event message and approximate a location of the event. As mentioned above, the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.” Wherein the “remote data center” is in communication with the first and the other vehicle using a long-range communication device. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Bramucci to incorporate the teaching of Zuccotti. The modification would have been obvious because by directly communicating the hazardous event to other vehicles, it allows the on-board computer of the first vehicle to immediately notify the other vehicles in the area about the hazardous event, so they can take appropriate actions to avoid impacts caused by the event.

Regarding to claim 10, the combination of Bramucci and Zuccotti teaches the system of claim 9.
Zuccotti further teaches wherein the one or more processors are configured to directly communicate the event alert from the first vehicle to one or more second nodes associated with a corresponding second onboard controller of the one or more second vehicles. ([Par. 0061], “the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.”)

Regarding to claim 13, the combination of Bramucci and Zuccotti teaches the system of claim 9.
Bramucci further teaches wherein the event information further comprises one or more of a vehicle identification, a vehicle location, or vehicle consist information. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 14, the combination of Bramucci and Zuccotti teaches the system of claim 9.
Bramucci further teaches wherein the one or more processors are further configured to confirm the event prior to communicating the event alert. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”)

Regarding to claim 15, the combination of Bramucci and Zuccotti teaches the system of claim 14.
Bramucci further teaches wherein the one or more processors confirm the event by one or more of (i) obtaining a confirmation signal from one or more users at a user interface of the one or more first nodes, (ii) obtaining a value of a sensed parameter of one or more sensed parameters that exceeds a threshold value, or (iii) obtaining one or more image attributes of interest present in the image data captured by the one or more optical sensors. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10” wherein this is mapped to the feature (i))

Regarding to claim 16, the combination of Bramucci and Zuccotti teaches the system of claim 1.
Bramucci further teaches wherein at least one of the first vehicle or the one or more second vehicles comprises an automobile, a truck, a bus, a rail vehicle, an agricultural vehicle, a mining vehicle, an aircraft, an industrial vehicle, or a marine vessel. ([Par. 0006], “In preferred and non-limiting embodiments or aspects, provided are hazardous event alert systems, computer-implemented hazardous event alerting methods, and computer program products for a train”)

Regarding to claim 17, Bramucci teaches a system, comprising: 
a first onboard controller of a first vehicle located within a vehicle network, the first controller configured to receive an event signal indicative of an event on a pathway, the first onboard controller configured to obtain sensor data associated with the event on the pathway from one or more sensors ([Par. 0053], “the on-board computer 102 may directly and/or indirectly receive a notification (e.g., an alert or other message) concerning the occurrence of one or more parameters or conditions sensed or determined from a sensor 120, and/or the on-board computer 102 may directly or indirectly receive a notification concerning the occurrence of a parameter or condition sensed or determined by the sensor 120 from an end-of-train computer 104 and/or away side computer 106. In preferred and non-limiting embodiments or aspects, the on-board computer102 may directly or indirectly confirm receipt of a notification directly or indirectly received from the end-of-train computer 104 and/or the wayside computer 106”) and to generate an event alert including the sensor data and image data associated with the event from one or more optical sensors.  ([Par. 0058], “a notification of a hazardous event communicated by the on-board computer 102 may push an alert to users and first responders who have an alert application installed on their mobile device. The alert may contain a location of the event, a material transported, an amount of material, media (e.g., photographs, images, and/or video), and/or recommended actions to take in response to the hazardous event”), the first onboard controller configured to communicate the event alert to one or more offboard control systems configured to control movement of at least the first vehicle and the one or more second vehicles. 
([Par. 0070], “the on-board computer 102 may directly or indirectly communicate the notification of the hazardous event to a remote server 109 of the back office system associated with the train 10and/or may directly or indirectly communicate the notification of the hazardous event to a remote server 108 of another specified entity”; 

[Par. 0071], “the hazardous event categories may include any hazardous event category that is required, encouraged, and/or accepted by a specified entity, such as a federal government authority, a state government authority, a local government authority, a central office associated with the train, another train, a central office associated with another train, a maintenance entity, a medical entity, a search and rescue entity, a state police, a local police, an agency related to homeland security, or any combination thereof”

Where this is interpreted as the “on-board computer” may directly or indirectly communicates the notification of hazardous event to a central office associated with the train and another train in order to take appropriate action corresponding to the event.)


Bramucci teaches to communicate the hazardous event to other vehicles via one or more remote servers ([Par. 0060], “In preferred and non-limiting embodiments or aspects, a notification of the hazardous event communicated by the on-board computer 102 and/or end-of-train computer 104 may result in a track restriction so that other trains and/or operators of such trains can be notified of the incident and take appropriate actions”), but does not explicitly disclose to directly communicate the event alert containing the event information to one or more second vehicles operating in a designated range of the first vehicle and separately communicating the event alert to one or more offboard control system which is associate with the first and second vehicles. 

However, Zuccotti teaches to directly communicate the event alert containing the event information to one or more second vehicles operating in a designated range of the first vehicle and separately communicating the event alert to one or more offboard control system which is associate with the first and second vehicles. ([Par. 0016], “The event 100 may be an obstacle on the road 104 such as a downed tree, tire debris from a flat tire, a disabled vehicle, an accumulation of water, construction, or other physical obstruction on the road 104. The event 100 may also be damage to the road 104 such as a crack in the asphalt, a pot hole, or other hazardous condition. Additionally, the event 100 may be on a shoulder 106 of the road 104 such as a damaged guard rail or a police officer checking for speeders”; [Par. 0060 – 0061], “The geolocation systems described above may be included in vehicles with or without satellite navigation systems to transmit event information to other vehicles on the road. For example, if a first vehicle having a first geolocation system and a satellite navigation system encounters an event along a path, the first vehicle may transmit information about the event, including latitude and longitude coordinates from the satellite navigation system to a remote center and to other vehicles with satellite navigation systems. Simultaneously, the first vehicle may process and transmit an event message that includes its distance from the event to other vehicles with in a range that have a geolocation system, but do not have a satellite navigation system. The receiving geolocation system can process the event message and approximate a location of the event. As mentioned above, the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.” Wherein the “remote data center” is in communication with the first and the other vehicle using a long-range communication device.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Bramucci to incorporate the teaching of Zuccotti. The modification would have been obvious because by directly communicating the hazardous event to other vehicles, it allows the on-board computer of the first vehicle to immediately notify the other vehicles in the area about the hazardous event, so they can take appropriate actions to avoid impacts caused by the event.

Regarding to claim 18, the combination of Bramucci and Zuccotti teaches the system of claim 17.
Zuccotti further teaches wherein the first onboard controller is configured to directly transmit the event alert from the first vehicle to a corresponding second onboard controller of the one or more second vehicles. ([Par. 0061], “the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.”)


Regarding to claim 19, the combination of Bramucci and Zuccotti teaches the system of claim 17.
Bramucci further teaches wherein the first onboard controller confirms the event prior to communicating the event by one or more of obtaining a confirmation signal from one or more users at a user interface operably coupled to the first onboard controller, obtaining a value of a sensed parameter of one or more sensed parameters that exceeds a threshold value, or obtaining one or more image attributes of interest present in image data captured by the one or more optical sensors. ([Par. 0061], “in response to detecting a parameter or condition, an operator of the train 10 may be presented with an indication of the alert with options to validate (e.g., confirm) or invalidate (e.g., cancel) the alert. By way of a non-limiting example, the on-board computer102 may directly or indirectly communicate the notification of the hazardous event to a remote server109 associated with the back office system before validation or invalidation, and may communicate the notification to the remote server 108 associated with a specified entity after the alert is verified or after a predetermined time period elapses without any input being received from the operator of the train10”)

Regarding to claim 20, the combination of Bramucci and Zuccotti teaches the system of claim 17.
wherein the event alert further comprises one or more of a medical attention indicator, a vehicle count indicator, or a hazardous condition indicator indicative of a requested response based on the event. ([Par. 0097], “The alert may contain a location of the event, a material transported, an amount of material, and/or recommended actions to take in response to the hazardous event. In a preferred and non-limiting embodiment or aspect, a notification of a hazardous event communicated by the remote servers 108, 109 may result in a track restriction so that other trains would be aware of the incident and take appropriate actions”)

Regarding to claim 21, the combination of Bramucci and Zuccotti teaches the system of claim 1.
Zuccotti further teaches wherein communicating the event alert to the one or more second vehicles comprises communicating the event alert from the first vehicle to the one or more second vehicles via one of a wireless network, a satellite network, or a radio frequency network. ([Par. 0050], “the infotelematic system 1 includes, amongst other things a short-range communication component that may be referred to as an inter-vehicular (V2V) communication system3. The inter-vehicular communication system 3 may be based upon one of the currently available technologies such as radio frequency communication, e.g., 802.11, ZigBee, etc., optical communication, or other wireless forms of communication and may be configured for automatic detection of the presence of other inter-vehicular communication systems. The short-range communication component may limit communication from the first vehicle 2 to other vehicles within a predetermined range of the first vehicle 2 and may not be configured for long range communication.”; [Par. 0061], “the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.”)

Regarding to claim 22, the combination of Bramucci and Zuccotti teaches the system of claim 1.

comprising establishing a network session between the first vehicle and a communicating network via a wireless access point at a wayside device within a designated range from the first vehicle, wherein communicating the event alert to 5WAB/P/17873/US/ORG1 (552-0667US1) the one or more second vehicles comprises communicating the event alert from the first vehicle to the one or more second vehicles through the communication network. ([Par. 0050], “the infotelematic system 1 includes, amongst other things a short-range communication component that may be referred to as an inter-vehicular (V2V) communication system3. The inter-vehicular communication system 3 may be based upon one of the currently available technologies such as radio frequency communication, e.g., 802.11, ZigBee, etc., optical communication, or other wireless forms of communication and may be configured for automatic detection of the presence of other inter-vehicular communication systems. The short-range communication component may limit communication from the first vehicle 2 to other vehicles within a predetermined range of the first vehicle 2 and may not be configured for long range communication.”; [Par. 0061], “the geolocation systems may be used by two vehicles having inter-vehicle communication systems to warn each other of events along a road when neither vehicle includes a satellite navigation system. In this embodiment, a first vehicle detects an event through its geolocation system, prepares an event message, and transmits the event message when the other vehicle is within a range of the first vehicle. The other vehicle may process the event message including the first vehicle's distance from the event and approximate a location of the event.”)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bramucci and Zuccotti in view of Fields et al. (US Patent No. US 10007263 B1; hereafter Fields).
Regarding to claim 12, the combination of Bramucci and Zuccotti teaches the system of claim 9.
The combination of Bramucci and Zuccotti teaches to communicate a hazardous event of a vehicle to a remote server as described in claim 9 above, but does not explicitly disclose wherein the event information further comprises a medical attention indicator indicative of requested medical response based on the event information.

However, Fields teaches wherein the event information further comprises a medical attention indicator indicative of requested medical response based on the event information. ([Col. 32, line 1 – 43], “the method may include (1) detecting, via a biometric device, that a driver or passenger of an autonomous or semi-autonomous vehicle is having a medical emergency … The medical emergency detected by the biometric device may be a heart attack, stroke, and/or seizure. The method may further include directing or controlling, via the one or more processors, a transmission from the autonomous or semi-autonomous vehicle to a police department and/or fire department indicating the medical emergency and/or requesting assistance to the current, an approximate, and/or expected (based upon current route) location of the autonomous or semi-autonomous vehicle”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Bramucci and Zuccotti to incorporate the teaching of Fields. The modification would have been obvious because by communicating the event information which includes medical request in case of medical emergency, it allows the remote server to be able to direct the request to appropriate first responder agencies for immediate assistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668